Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 8/11/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment to the specification and remarks filed 8/11/22 have been entered.

2.   Claims 24, 25, 113-116, and 121-123 stand withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to non-elected inventions.

Claims 1, 47, 52, 80, 105, 106, 109, and 124 are under examination

NOTE: the claims are under examination as they read on the elected IMP761 antibody.  The IMP761 antibody comprises VH CDRs 1-3 (SEQ ID NOs:1-3 (Kabat) or SEQ ID NOs:21-23 (IMGT)), VL CDRs 1-3 (SEQ ID NOs:4-6 (Kabat) or SEQ ID NOs:24-26 (IMGT)); VH Framework Regions 1-4 (SEQ ID NOs:64-67), VL Framework Regions 1-4 (SEQ ID NOs:76-79); and Heavy Chain (SEQ ID NO:84), Light Chain (SEQ ID NO:85).

3.   In view of Applicant’s amendment to the specification the application is now in sequence compliance.

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claim 124 stands rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the new limitation of Claim 124:
“…wherein the one or more amino acid substitutions comprise an amino acid substitution in one or more tripeptide sequences consisting of asparagine-X-serine or asparagine-X-threonine, wherein X is any amino acid except proline, to eliminate N-glycosylation at that site.”

	Applicant cites pages 27 and 60 of the specification and U.S. Patent Nos. 5,714,350 and 6,350,861 (incorporated by reference) in support.

	Page 27 discloses that one or more amino acid substitutions may be made, but does not disclose the specific substitutions of the claim.

	Neither does page 60 disclose the new limitation.  Said cite generally discloses the addition of glycosylation sites, not the elimination thereof.  The only disclosure of the elimination of glycosylation sites is:
“…removal of glycosylation sites can be accomplished by amino acid alteration within the native glycosylation sites of an antibody.”

Regarding the ‘350 patent, applicant cites no actual support for the limitations of the claim to be found therein.  Apparently, the examiner is invited to find it himself.

A review of the ‘350 patent reveals no support for the limitations of the claim. 

Regarding the ‘861 patent, applicant cites column 4, lines 18-28 in support.




Column 4, lines 18-28 of the ‘861 patent:
	
    PNG
    media_image1.png
    190
    400
    media_image1.png
    Greyscale


	Specific support for the limitations of the claim 
comprising the elimination of specific N-glycosylation sites in the antibody of the instant claims are not found in the cite.  A disclosure of what comprises a specific N-glycosylation site is not commensurate in scope with the elimination of such a cite.

6.   Claims 1, 47, 52, 80, 105, 106, and 109 are allowed.

7.   All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 10/27/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644